Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00813-CV

                       IN RE PRECISION SHOOTING EQUIPMENT, INC.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 11, 2015

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On November 21, 2014, relator Precision Shooting Equipment, Inc., filed its petition for

writ of mandamus complaining of the trial court’s failure to rule on a motion for default judgment

pending in the underlying suit for breach of contract. On December 3, 2014, this court requested a

response to Precision’s petition. Having received a response filed on behalf of the respondent

judge, this court entered an order holding the mandamus proceeding in abeyance to allow the trial

court to conduct a hearing on the pending motion. On March 3, 2015, the trial court provided a

copy of its order signed on January 23, 2015, granting relator’s motion for default judgment.

           Having reviewed the trial court’s ruling on relator’s motion, this court is of the opinion that

the mandamus petition should be dismissed as relator has obtained the requested relief.


1
 This proceeding arises out of Cause No. CV-1280, styled Precision Shooting Equipment, Inc. v. Manuel Medina III,
Individually and d/b/a M3 Outfitters, pending in the County Court, Zapata County, Texas, the Honorable Joe Rathmell
presiding.
                                                                                   04-14-00813-CV


Accordingly, this original proceeding is reinstated and relator’s petition for writ of mandamus is

dismissed as moot.


                                                 PER CURIAM




                                               -2-